Citation Nr: 1001286	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).














INTRODUCTION

The Veteran had active service from November 1, 1978, to 
December 29, 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he has a low back disorder that is 
the result of a back injury that he sustained during a two 
month, period of active service in late 1978.  Review of the 
Veteran's service treatment records confirms treatment for 
back symptoms reportedly sustained during a fall in December 
1978.

In June 2006, in conjunction with his claim for service 
connection for a back disorder, the Veteran identified a 
correctional institution where he reported having treatment 
for a back disorder beginning in 1982 that he claims was the 
result of the service back injury.  Medical records from that 
correctional institution have been obtained and reveal that 
at the earliest in 1984, the Veteran was treated for back 
pathology with an undated history of a back injury.  Other 
later medical records from the correctional institution 
facility report a history of back pathology to 1979.  

Significantly, in the Veteran's October 2007 notice of 
disagreement, he identifies other correctional institutions 
where he received treatment for back pain earlier in time, 
dating to October 1980.  Review of the record does not 
indicate that an attempt has been made to obtain the medical 
records from the correctional facilities named by the 
Veteran.  The Veteran is currently incarcerated, 
nevertheless, VA has a statutory obligation to assist the 
Veteran in the development of his claims.  38 U.S.C.A. § 
5103A.. Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that even though 
incarcerated, a Veteran should be accorded the same 
assistance as his fellow, non-incarcerated Veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995).  Due process and the 
VA duty to assist requires that VA must assist the Veteran in 
obtaining the identified correctional institution medical 
records of the Veteran. 

Information in the claims file also indicates that due to his 
type of incarceration, the Veteran was not medically examined 
in the past.  However, VA adjudicators are prohibited from 
making conclusions based on their own medical judgment.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 173 (1991).  While VA 
does not have the authority under 38 U.S.C.A. § 5711 to 
require a correctional institution to release a Veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated Veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.  

With that said it must also be noted that the VA duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim of 
entitlement to service connection, and there are four factors 
for consideration.  These four factors are: (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  If the requested correctional institution medical 
records exist and prove to be significant, an examination or 
at least review of the record by a medical professional may 
be warranted.  

Also, the Veteran is not currently service connected for any 
disabilities, but since the claim for service connection for 
a back disability is pending, the issue of TDIU issue is 
considered inextricably intertwined and must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
for an authorized release of records, and 
then assist in obtaining his treatment 
records, if any, for periods of 
incarceration from October 1980 to 
November 1980, March 1981 to April 1981, 
August 1981 to December 1981, and March 
1982 to July 1982 at the Millsborough 
County Jail, Florida; from June 1982 to 
November 1982 from the Florida Department 
of Corrections; and from March 1983 to 
March 1984 from the Glades County Jail, 
Florida.  If the records sought are not 
obtained, the RO/AMC should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, those records 
should be associated with the claims file.

2.  If and only if, after the 
aforementioned correctional institution 
medical records are obtained, and are 
deemed significant and meet the 
requirements for an examination under 
McClendon, the RO/AMC should undertake all 
appropriate steps to afford the Veteran a 
VA examination at the prison where he 
resides by either a VA physician or a fee-
basis physician.  The examiner is requested 
to express an opinion as to whether the 
Veteran's current back disorder, if any, is 
at least as likely as not (i.e., 50 percent 
or greater possibility) related to the his 
period of active service, to include the 
December 1978 treatment for back symptoms 
following a fall.

The designated examiner should be informed 
that the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or unfavorable.  
If necessary and arrangements for a medical 
examination are not deemed feasible due to 
the circumstances of the Veteran's 
incarceration, then a medical opinion 
should be procured which addresses the 
entirety of the development requested 
above.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


